Citation Nr: 1030519	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO. 06-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for alcoholism, including as 
secondary to the service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1970 through August 1974, and from September 1980 through 
September 1984. He also served in the Navy Reserves from 
September 1984 through December 1997, and the Air National Guard 
from December 1997 through September 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that the claim for service connection for a 
mental disorder was remanded in August 2007, but then granted by 
way of the May 2010 rating decision. Thus, the Board no longer 
has jurisdiction over this issue and it will not be further 
discussed.


FINDINGS OF FACT

The Veteran does not have a diagnosis of alcoholism.


CONCLUSION OF LAW

Alcoholism was not caused by the Veteran's service-connected 
bipolar disorder. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
alcoholism, which he contends was caused by his service connected 
bipolar disorder. Generally, for service connection, the record 
must contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 
12 Vet. App. 341, 346 (1999). Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

While service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty, no compensation shall be paid if the 
disability is a result of the Veteran's own willful misconduct or 
abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131. 

Service connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

Congenital or developmental defects such as personality disorders 
are not "diseases or injuries" within the meaning of applicable 
statutes and regulations. 38 C.F.R. § 3.303(c). However, where 
during service a congenital or developmental defect is subject to 
a superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 
1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, 
effective for claims filed after October 31, 1990, [as in this 
case] payment of compensation for a disability that is a result 
of a Veteran's own alcohol or drug abuse. Moreover, Section 8052 
also amended 38 U.S.C.A. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a result of 
the person's own willful misconduct, including abuse of alcohol 
or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his or her service-connected 
disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 
The Court indicated that Veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-connected 
disorder." Id. at 1381. The Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse disability 
is indeed caused by a Veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is not 
due to willful wrongdoing." Id. In this case, the Veteran is 
service-connected for bipolar disorder, and he contends that his 
alcoholism is due to that disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b). When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102. The question is whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which event the claim must be denied. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Before an analysis of whether the Veteran's service connected 
bipolar disorder caused alcoholism is appropriate, the Board must 
first confirm that the Veteran actually carries a current 
diagnosis of alcoholism. The Veteran's service records do show 
that he received a DWI (Driving While Impaired) during his first 
period of active service, but, again, the presence of a current 
disability is required for service connection.

Several lay statements are in the claims folder, which describe 
the nature of the Veteran's behavior before and after service. A 
May 2005 statement from the Veteran's mother notes that he began 
drinking constantly when he returned from an overseas tour of 
duty. She ended the statement with the following, "To this day 
he is taking sleeping pills for his sleeping disorder and life is 
miserable." There is no mention of the Veteran having continued 
drinking "constantly" after that initial return from the 
overseas tour. A July 2006 statement from the Veteran's brother 
noted that "before lunch he was behaving like himself again, but 
a little while later he was down in the dumps again, and start 
drinking to try to feel better."  The Veteran's sister also 
submitted a statement describing a particular night during which 
the Veteran lost his temper toward her and threw all of her 
possessions out onto the porch. "He was drinking a lot and very 
unstable."  Thus, there are several lay statements confirming 
that the Veteran had at least a few incidents involving alcohol 
use following his discharge from service. These statements, 
however, do not rise to the level of competent medical evidence 
of a diagnosis of alcoholism.  

The Veteran contends that he was treated for alcoholism by a Dr. 
Mendoza. The 2004 to 2007 records of Dr. Mendoza were reviewed by 
the Board and no notation of alcoholism in noted. The service-
connected mental disorder is discussed in these records, but not 
alcoholism. In February 2005, Dr. Mendoza submitted a statement 
in support of the Veteran's claim, which included the following, 
"This is to inform you that [the Veteran's] diagnosis of 
Bipolar/PTSD Disorder could be caused due to his past military 
service." The physician makes no mention of alcoholism among the 
diagnoses for which the Veteran was being treated.

In February 2010, following the Board's remand, the Veteran was 
afforded a VA examination. The examiner reviewed the claims 
folder and interviewed the Veteran. The examiner noted "No use" 
on the report under the section entitled "Issues Associated with 
Alcohol Use," but did note that the Veteran has had "DUI's. 
Arrests and spent incarcerated."  The Veteran's service records 
show that in May 1980, he reported that he had been involved in a 
DUI and spent the night in jail in November 1974. The Veteran 
reported to the VA examiner that he had no DUI's (Driving Under 
the Influence) after service. He also reported that he stopped 
drinking in 2001, some three years prior to the filing of this 
claim. The examiner concluded that the Veteran has bipolar 
affective disorder, which has been, in the past, exacerbated by 
alcohol use, but that he is now sober.

Thus, a review of the record reveals that at no time during the 
course of this appeal, has the Veteran been shown to be an 
alcoholic. The evidence suggests an issue with alcohol earlier in 
life, but not within the timeframe of this appeal. The claim was 
filed in 2004, and the evidence shows that the Veteran stopped 
drinking several years earlier. Thus, at no time during the 
course of this appeal has the Veteran possessed a current 
diagnosis related to alcoholism.

The Board is aware that the Veteran believes he has current 
alcoholism that is causally connected to his service-connected 
bipolar disorder. The Veteran's statements, however, are not 
competent evidence of current diagnoses, or causal connections. 
Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time, lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992). Competent medical evidence of a medical diagnosis 
and nexus is required for service connection in this case. No 
such evidence exists.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. Because the evidence here is not 
in equipoise, and, in fact, the absence of evidence to support 
the claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt doctrine is 
not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 
274 F.3d 1361 (Fed. Cir. 2001). There is simply no basis upon 
which to grant the Veteran's claim.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in the 
development of his claim. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in May 2004 and December 2007 
informing him of the evidence necessary to establish entitlement 
to service connection. He was notified of what was necessary to 
establish his claim, what evidence he was expected to provide, 
and what VA would obtain on his behalf. The letters explained the 
various information needed to establish a claim on a secondary 
basis. Thus, this letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006). The December 2007 letter also informed the 
Veteran of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006). VA met its duty to notify in this case.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2006). Here, the Veteran's statements, 
his service treatment records, and available private treatment 
records have been associated with the claims folder. VA attempted 
to obtain all private medical records identified by the Veteran, 
but was met with a negative reply from Dr. Mui because a fee was 
required before records would be produced. VA notified the 
Veteran of the need for the fee to be paid in June 2009, and he 
opted to not have the records forwarded on for the Board's 
review. All available treatment records are associated with the 
claims folder. The Veteran was afforded a VA examination in 
February 2010 and the report is in the claims folder. The July 
2006 hearing transcript is also of record. 

The Veteran has been afforded the opportunity, but has not 
notified VA of any additional available relevant records with 
regard to his claim. VA has done everything reasonably possible 
to assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its duties 
to notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for alcoholism, including as 
secondary to the service-connected bipolar disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


